I dissent from this court's refusal to transfer the case to the supreme court.
The man to whom the Industrial Accident Commission awarded compensation was the driver of a street-flushing motor vehicle. His duty was to operate and guide the machine and, incidentally, to manipulate the lever by which water was discharged upon the street. The only place from *Page 572 
which he could perform these services was the right side of the seat. He was forbidden to allow anyone to ride with him, but, in violation of orders, had permitted another man to take the steering gear while he moved to the left-hand side of the seat. While seated there he endeavored to pick up a wrench from the footboard on that side of the truck, and in so doing lost his balance, fell, and was injured.
It is clear that if the driver had been in the place where his obligation to his employers required him to be, he would not have met with this accident. The fact that he was using the lever for the release of the water — a part of the work intrusted to him — is a false quantity in the problem. His was not a divided duty. He was not required to steer the car part of the time from the right-hand side of the seat and to work the lever a part of the time from the other side. His place of duty was at the steering wheel. This place he had abandoned in disobedience to orders, and if he had done the work for which he was hired and paid, he would not have met with this accident. If the man had left his machine; had gone to Casey's saloon for a drink; and while there had been hit by a hardwood bung starter wielded by a strong-armed bartender, no one would pretend that his employer was bound to compensate him. Yet his position on the left-hand side of that seat was logically as flagrant a departure from his post of duty as would have been his presence at Casey's bar. The case of Robert Sherer  Co. v.Industrial Accident Commission, 175 Cal. 615, [166 P. 318], is absolutely in point, and is utterly opposed to the conclusion reached by the Industrial Accident Commission, the district court of appeal, and the majority of the justices of this court.
Lorigan, J., concurred. *Page 573